DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 10/12/21.  Claims 1-20 are still pending and have been considered below.

Specification
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous objection(s) to the specification have been withdrawn.

Claim Objections
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim objection(s) have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the physical characteristics of the processing system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the preceding claim language appears to establish at least two separate and distinct instances of “physical characteristics” of the processing system (see lines 4 and 5 of Claim 19); thus, renders the claim indefinite in that it is unclear as to which one the limitation in question should be in reference to.

Claim Rejections - 35 USC § 101
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim rejection(s) have been withdrawn.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacoby et al. (2008/0276111).
Claim 1:  Jacoby et al. discloses an administration system, comprising:
management circuitry to receive sensor data and event descriptor data from at least one remote computing device(raw power consumption and frequency spectrum transmitted to remote server) [page 8, paragraphs 0109 & 0112]; wherein the sensor data includes at least one selected from a group of voltage data, current data, temperature data, voltage variation data, current variation data, temperature variation data, frequency data of the sensor data, phase data of the 
decision circuitry to generate a decision rule based on the sensor data and the event descriptor data, wherein the decision rule to identify a relationship between the sensor data and the event descriptor data(compare power consumption to threshold values and perform frequency detection and signature comparisons to determine if an attack is occurring and/or the type of attack) [page 4, paragraph 0058 | page 5, paragraphs 0078-0080]; and
communications circuitry to transmit the decision rule in one or more packets(Ethernet) [page 3, paragraph 0050] to the at least one remote computing device to enable the at least one computing device to identify an event in the at least one computing device(user, microprocessor and/or network administrator notified of detected attack) [page 8, paragraphs 0104 & 0112 | page 9, paragraph 0120], wherein the event includes at least one selected from a group of event type identifier, a precursor event data, an actual event, a security event, a fault event data, or a likelihood indicator related to the precursor event data [page 6, paragraph 0080 | page 8, paragraph 0104].
Claim 2:  Jacoby et al. discloses the administration system of claim 1, wherein the decision circuitry to generate the decision rule using a technique, the technique includes at least one selected from a group of a Bayesian network technique, a linear regression technique, a neural network technique, a machine learning technique, or a statistical analysis technique [page 4, paragraphs 0064 & 0067-0068 | page 7, paragraphs 0095-0096].
Claim 3:  Jacoby et al. discloses the administration system of claim 1, wherein the decision circuitry further to identify selected sensor data that correlates to the event [page 4, paragraph 0058 | page 5, paragraphs 0078-0080].
Claim 4:  Jacoby et al. discloses the administration system of claim 1, wherein the event is identified based, at least in part, on at least one of a distribution of sensor data values across the at least one computing device, a distribution of sensor data values of the at least one computing device over a time interval and/or a history of sensor data values of the at least one computing device [page 3, paragraph 0052 | page 4, paragraphs 0058 & 0067 | page 6, paragraphs 0086 & 0089 | page 7, paragraph 0096].
Claim 5:  Jacoby et al. discloses the administration system of claim 1, further comprising a data storage device to store at least one of the sensor data or the event descriptor data [page 6, paragraph 0082].
Claim 6:  Jacoby et al. discloses the administration system of claim 1, wherein the event descriptor data corresponds to the event that occurred prior to, at or within a time interval of a time when the sensor data is generated [page 1, paragraph 0013 | page 6, paragraph 0086].
Claim 7:  Jacoby et al. discloses a method comprising:
receiving, by management circuitry, sensor data and event descriptor data from at least one remote computing device [page 8, paragraphs 0109 & 0112]; wherein the sensor data includes at least one selected from a group of voltage data, current data, temperature data, voltage variation data, current variation data, temperature variation data, frequency data of the sensor data, phase data of the sensor data, variation data in the frequency data, or variation data in the phase data [page 3, paragraphs 0052-0054 | page 5, paragraph 0079];
generating, by decision circuitry, a decision rule based on the sensor data and the event descriptor data, wherein the decision rule to identify a relationship between the sensor data and the event descriptor data [page 4, paragraph 0058 | page 5, paragraphs 0078-0080]; and

Claim 8:  Jacoby et al. discloses the method of claim 7, further comprising generating, by the decision circuitry, the decision rule using a technique, the technique includes at least one selected from the group of a Bayesian network technique, a linear regression technique, a neural network technique, a machine learning technique, or a statistical analysis technique [page 4, paragraphs 0064 & 0067-0068 | page 7, paragraphs 0095-0096].
Claim 9:  Jacoby et al. discloses the method of claim 7, further comprising identifying, by the decision circuitry, selected sensor data that correlates to the event [page 4, paragraph 0058 | page 5, paragraphs 0078-0080].
Claim 10:  Jacoby et al. discloses the method of claim 7, wherein the event is identified based, at least in part, on at least one of a distribution of sensor data values across the at least one computing device, a distribution of sensor data values of the at least one computing device over a time interval and/or a history of sensor data values of the at least one computing device [page 3, paragraph 0052 | page 4, paragraphs 0058 & 0067 | page 6, paragraphs 0086 & 0089 | page 7, paragraph 0096].
Claim 11:  Jacoby et al. discloses the method of claim 7, further comprising storing, on a data storage device, at least one of the sensor data or the event descriptor data [page 6, paragraph 0082].
Claim 12:  Jacoby et al. discloses the method of claim 7, wherein the event descriptor data corresponds to the event that occurred prior to, at or within a time interval of a time when the sensor data is generated [page 1, paragraph 0013 | page 6, paragraph 0086].
Claim 13:  Jacoby et al. discloses at least one non-transitory computer-readable device having stored thereon instruction, that when executed by at least one processor, cause the at least one processor to perform operations comprising:
receive sensor data and event descriptor data from at least one remote computing device [page 8, paragraphs 0109 & 0112]; wherein the sensor data includes at least one selected from a group of voltage data, current data, temperature data, voltage variation data, current variation data, temperature variation data, frequency data of the sensor data, phase data of the sensor data, variation data in the frequency data, or variation data in the phase data [page 3, paragraphs 0052-0054 | page 5, paragraph 0079];
generate a decision rule based on the sensor data and the event descriptor data, wherein the decision rule to identify a relationship between the sensor data and the event descriptor data [page 4, paragraph 0058 | page 5, paragraphs 0078-0080]; 
and transmit the decision rule in at least one packet [page 3, paragraph 0050] to the at least one remote computing device to enable the at least one computing device to identify an event in the at least one computing device [page 8, paragraphs 0104 & 0112 | page 9, paragraph 0120]; wherein the event includes at least one selected from a group of event type identifier, a 
Claim 14:  Jacoby et al. discloses the at least one computer-readable device of claim 13 having stored thereon instruction, that when executed by the at least one processor, further cause the at least one processor to perform operations comprising generate the decision rule using a technique, the technique includes at least one selected from a group of a Bayesian network technique, a linear regression technique, a neural network technique, a machine learning technique, or a statistical analysis technique [page 4, paragraphs 0064 & 0067-0068 | page 7, paragraphs 0095-0096].
Claim 15:  Jacoby et al. discloses the at least one computer-readable device of claim 13 having stored thereon instruction, that when executed by the at least one processor, further cause the at least one processor to perform operations comprising identify selected sensor data that correlates to the event [page 4, paragraph 0058 | page 5, paragraphs 0078-0080].
Claim 16:  Jacoby et al. discloses the at least one computer-readable device of claim 13, wherein the event is identified based, at least in part, on at least one of a distribution of sensor data values across the at least one computing device, a distribution of sensor data values of the at least one computing device over a time interval and/or a history of sensor data values of the at least one computing device [page 3, paragraph 0052 | page 4, paragraphs 0058 & 0067 | page 6, paragraphs 0086 & 0089 | page 7, paragraph 0096].
Claim 17:  Jacoby et al. discloses the at least one computer-readable device of claim 13 having stored thereon instruction, that when executed by the at least one processor, further cause the at least one processor to perform operations comprising store at least one of the sensor data or the event descriptor data [page 6, paragraph 0082].
Claim 18:  Jacoby et al. discloses the at least one computer-readable device of claim 13, wherein the event descriptor data corresponds to the event that occurred prior to, at or within a time interval of a time when the sensor data is generated [page 1, paragraph 0013 | page 6, paragraph 0086].
Claim 19:  Jacoby et al. discloses at least one non-transitory computer-readable device having stored thereon instruction, that when executed by at least one processor, cause the at least one processor to perform operations comprising:
receive physical characteristics of a processing system [page 8, paragraphs 0109 & 0112];
receive a rule based on a subset of physical characteristics of the processing system(an alert notifying the device of the presence of a software attack determined based on processing the power consumption signals and/or frequency spectra) [page 4, paragraph 0058 | page 5, paragraphs 0078-0080]; and
based on the received physical characteristics of the processing system and values associated with the rule and related to the subset of physical characteristics of the processing system(the remote server generates the alert based on receiving and processing the raw power consumption and frequency spectrum transmitted by the device) [page 8, paragraphs 0104 & 0112 | page 9, paragraph 0120], indicate a potential security event has occurred on the processing system [page 6, paragraph 0080 | page 8, paragraph 0104].
Claim 20:  Jacoby et al. discloses the at least one non-transitory computer-readable device of claim 19, wherein the physical characteristics of the processing system comprise one or more of: current, voltage, or temperature [page 3, paragraphs 0052-0054 | page 5, paragraph 0079].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim (s) 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacoby et al. (2008/0276111) in view of Krage et al. (9,749,342).
Claim 1:  Jacoby et al. discloses an administration system, comprising:
management circuitry to receive sensor data and event descriptor data from at least one remote computing device [page 8, paragraphs 0109 & 0112]; wherein the sensor data includes at least one selected from a group of voltage data, current data, voltage variation data, current variation data, frequency data of the sensor data, phase data of the sensor data, variation data in the frequency data, or variation data in the phase data [page 3, paragraphs 0052-0054 | page 5, paragraph 0079];
decision circuitry to generate a decision rule based on the sensor data and the event descriptor data, wherein the decision rule to identify a relationship between the sensor data and the event descriptor data [page 4, paragraph 0058 | page 5, paragraphs 0078-0080]; and
communications circuitry to transmit the decision rule in one or more packets [page 3, paragraph 0050] to the at least one remote computing device to enable the at least one computing device to identify an event in the at least one computing device [page 8, paragraphs 0104 & 0112 | page 9, paragraph 0120], wherein the event includes at least one selected from a group of event type identifier, a precursor event data, an actual event, a security event, a fault event data, or a likelihood indicator related to the precursor event data [page 6, paragraph 0080 | page 8, paragraph 0104];

However, Krage et al. discloses a similar invention [column 2, lines 15-25] and further discloses that the sensor data further includes at least one selected from the group of temperature data or temperature variation data [column 8, lines 45-55 | column 9, lines 40-50 | column 14, lines 5-15].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Jacoby et al. with the additional features of Krage et al., in order to improve the ability to identify when a device has been inappropriately accessed or used, as suggested by Krage et al. [column 1, lines 50-60].
Claim 2:  Jacoby et al. and Krage et al. disclose the administration system of claim 1, and Jacoby et al. further discloses wherein the decision circuitry to generate the decision rule using a technique, the technique includes at least one selected from a group of a Bayesian network technique, a linear regression technique, a neural network technique, a machine learning technique, or a statistical analysis technique [page 4, paragraphs 0064 & 0067-0068 | page 7, paragraphs 0095-0096].
Claim 3:  Jacoby et al. and Krage et al. disclose the administration system of claim 1, and Jacoby et al. further discloses wherein the decision circuitry further to identify selected sensor data that correlates to the event [page 4, paragraph 0058 | page 5, paragraphs 0078-0080].
Claim 4:  Jacoby et al. and Krage et al. disclose the administration system of claim 1, and Jacoby et al. further discloses wherein the event is identified based, at least in part, on at least one of a distribution of sensor data values across the at least one computing device, a distribution of 
Claim 5:  Jacoby et al. and Krage et al. disclose the administration system of claim 1, and Jacoby et al. further discloses further comprising a data storage device to store at least one of the sensor data or the event descriptor data [page 6, paragraph 0082].
Claim 6:  Jacoby et al. and Krage et al. disclose the administration system of claim 1, and Jacoby et al. further discloses wherein the event descriptor data corresponds to the event that occurred prior to, at or within a time interval of a time when the sensor data is generated [page 1, paragraph 0013 | page 6, paragraph 0086].
Claim 7:  Jacoby et al. discloses a method comprising:
receiving, by management circuitry, sensor data and event descriptor data from at least one remote computing device [page 8, paragraphs 0109 & 0112]; wherein the sensor data includes at least one selected from a group of voltage data, current data, voltage variation data, current variation data, frequency data of the sensor data, phase data of the sensor data, variation data in the frequency data, or variation data in the phase data [page 3, paragraphs 0052-0054 | page 5, paragraph 0079];
generating, by decision circuitry, a decision rule based on the sensor data and the event descriptor data, wherein the decision rule to identify a relationship between the sensor data and the event descriptor data [page 4, paragraph 0058 | page 5, paragraphs 0078-0080]; and
transmitting, by communications circuitry, the decision rule in at least one packet [page 3, paragraph 0050] to the at least one remote computing device to enable the at least one computing device to identify an event in the at least one computing device [page 8, paragraphs 
but does not explicitly disclose that the sensor data further includes at least one selected from the group of temperature data or temperature variation data.
However, Krage et al. discloses a similar invention [column 2, lines 15-25] and further discloses that the sensor data further includes at least one selected from the group of temperature data or temperature variation data [column 8, lines 45-55 | column 9, lines 40-50 | column 14, lines 5-15].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Jacoby et al. with the additional features of Krage et al., in order to improve the ability to identify when a device has been inappropriately accessed or used, as suggested by Krage et al. [column 1, lines 50-60].
Claim 8:  Jacoby et al. and Krage et al. disclose the method of claim 7, and Jacoby et al. further discloses further comprising generating, by the decision circuitry, the decision rule using a technique, the technique includes at least one selected from a group of a Bayesian network technique, a linear regression technique, a neural network technique, a machine learning technique, or a statistical analysis technique [page 4, paragraphs 0064 & 0067-0068 | page 7, paragraphs 0095-0096].
Claim 9:  Jacoby et al. and Krage et al. disclose the method of claim 7, and Jacoby et al. further discloses further comprising identifying, by the decision circuitry, selected sensor data that correlates to the event [page 4, paragraph 0058 | page 5, paragraphs 0078-0080].
Claim 10:  Jacoby et al. and Krage et al. disclose the method of claim 7, and Jacoby et al. further discloses wherein the event is identified based, at least in part, on at least one of a distribution of sensor data values across the at least one computing device, a distribution of sensor data values of the at least one computing device over a time interval and/or a history of sensor data values of the at least one computing device [page 3, paragraph 0052 | page 4, paragraphs 0058 & 0067 | page 6, paragraphs 0086 & 0089 | page 7, paragraph 0096].
Claim 11:  Jacoby et al. and Krage et al. disclose the method of claim 7, and Jacoby et al. further discloses further comprising storing, on a data storage device, at least one of the sensor data or the event descriptor data [page 6, paragraph 0082].
Claim 12:  Jacoby et al. and Krage et al. disclose the method of claim 7, and Jacoby et al. further discloses wherein the event descriptor data corresponds to the event that occurred prior to, at or within a time interval of a time when the sensor data is generated [page 1, paragraph 0013 | page 6, paragraph 0086].
Claim 13:  Jacoby et al. discloses at least one non-transitory computer-readable device having stored thereon instruction, that when executed by at least one processor, cause the at least one processor to perform operations comprising:
receive sensor data and event descriptor data from at least one remote computing device [page 8, paragraphs 0109 & 0112]; wherein the sensor data includes at least one selected from a group of voltage data, current data, voltage variation data, current variation data, frequency data 
generate a decision rule based on the sensor data and the event descriptor data, wherein the decision rule to identify a relationship between the sensor data and the event descriptor data [page 4, paragraph 0058 | page 5, paragraphs 0078-0080]; 
and transmit the decision rule in at least one packet [page 3, paragraph 0050] to the at least one remote computing device to enable the at least one computing device to identify an event in the at least one computing device [page 8, paragraphs 0104 & 0112 | page 9, paragraph 0120]; wherein the event includes at least one selected from a group of event type identifier, a precursor event data, an actual event, a security event, a fault event data, or a likelihood indicator related to the precursor event data [page 6, paragraph 0080 | page 8, paragraph 0104];
but does not explicitly disclose that the sensor data further includes at least one selected from the group of temperature data or temperature variation data.
However, Krage et al. discloses a similar invention [column 2, lines 15-25] and further discloses that the sensor data further includes at least one selected from the group of temperature data or temperature variation data [column 8, lines 45-55 | column 9, lines 40-50 | column 14, lines 5-15].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Jacoby et al. with the additional features of Krage et al., in order to improve the ability to identify when a device has been inappropriately accessed or used, as suggested by Krage et al. [column 1, lines 50-60].
Claim 14:  Jacoby et al. and Krage et al. disclose the at least one computer-readable device of claim 13 and Jacoby et al. further discloses having stored thereon instruction, that when executed by the at least one processor, further cause the at least one processor to perform operations comprising generate the decision rule using a technique, the technique includes at least one selected from a group of a Bayesian network technique, a linear regression technique, a neural network technique, a machine learning technique, or a statistical analysis technique [page 4, paragraphs 0064 & 0067-0068 | page 7, paragraphs 0095-0096].
Claim 15:  Jacoby et al. and Krage et al. disclose the at least one computer-readable device of claim 13 and Jacoby et al. further discloses having stored thereon instruction, that when executed by at least one processor, further cause the at least one processor to perform operations comprising identify selected sensor data that correlates to the event [page 4, paragraph 0058 | page 5, paragraphs 0078-0080].
Claim 16:  Jacoby et al. and Krage et al. disclose the at least one computer-readable device of claim 13 and Jacoby et al. further discloses, wherein the event is identified based, at least in part, on at least one of a distribution of sensor data values across the at least one computing device, a distribution of sensor data values of the at least one computing device over a time interval and/or a history of sensor data values of the at least one computing device [page 3, paragraph 0052 | page 4, paragraphs 0058 & 0067 | page 6, paragraphs 0086 & 0089 | page 7, paragraph 0096].
Claim 17:  Jacoby et al. and Krage et al. disclose the at least one computer-readable device of claim 13 and Jacoby et al. further discloses having stored thereon instruction, that when executed by the at least one processor, further cause the at least one processor to perform operations comprising store at least one of the sensor data or the event descriptor data [page 6, paragraph 0082].
Claim 18:  Jacoby et al. and Krage et al. disclose the at least one computer-readable device of claim 13, and Jacoby et al. further discloses wherein the event descriptor data corresponds to the event that occurred prior to, at or within a time interval of a time when the sensor data is generated [page 1, paragraph 0013 | page 6, paragraph 0086].
Claim 20:  Jacoby et al. discloses the at least one non-transitory computer-readable device of claim 19, but does not explicitly disclose wherein the physical characteristics of the processing system comprise temperature.
However, Krage et al. discloses a similar invention [column 2, lines 15-25] and further discloses wherein the physical characteristics of the processing system comprise temperature [column 8, lines 45-55 | column 9, lines 40-50 | column 14, lines 5-15].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Jacoby et al. with the additional features of Krage et al., in order to improve the ability to identify when a device has been inappropriately accessed or used, as suggested by Krage et al. [column 1, lines 50-60].

Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive.
First, Applicant argues that the prior art of record does not disclose that the device sends a rule to a remote server and the remote device applies the rule based on the transmitted raw power consumption signal and/or frequency spectrum to determine if an attack has occurred; in particular, Applicant appears to contend that Jacoby et al. merely discloses that either a system 
Initially, Examiner notes that the pending claim language only requires a decision rule to be transmitted to the remote computing device, and does not appear to necessarily require the remote computing device to transmit the decision rule to any other element; nor does it appear to require the management circuitry, decision circuitry or any other claimed element to apply the decision rule based on the sensor data and the event descriptor data to determine anything.
Examiner further notes that the claim language also does not appear to limit the claimed “decision rule” to have any specific functional characteristics beyond being transmitted in one or more packets to the at least one remote computing device.
Therefore, Examiner respectfully submits that the allegedly deficient features are not actually claimed; accordingly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the remote computing device to transmit the decision rule and/or applying the decision rule based on the sensor data and the event descriptor data make a determination) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, Applicant argues that the prior art of record does not disclose that the remote server generates a rule based on the transmitted raw power consumption signal and/or frequency spectrum and transmits the rule to the system with sensors for the system with sensors to determine if an attack has occurred; in particular, Applicant appears to contend that Jacoby et al. 
Initially, Examiner notes that Jacoby et al. describes a device having sensors transmitting raw power consumption and/or frequency spectrum to a remote server, where the remote server processes the power consumption signals and/or frequency spectra to determine the presence of software attacks [page 8, paragraphs 0109 & 0112].
Jacoby et al. goes on to describe that upon detecting the presence of a software attack, the remote server notifies the microprocessor of the device having sensors as to the presence of the software attack [page 9, paragraph 0120], in order for the device having sensors to take defensive actions with respect to the software attack [page 11, paragraph 0145]; thus, one of ordinary skill in the art would reasonably understand the remote server to generate at least some sort of alert and transmit the alert to the device having sensors to enable the device having sensors to be made aware of the presence of the software attack.
Therefore, Examiner respectfully disagrees and submits that the prior art of record does in fact disclose the allegedly deficient features as Jacoby et al. appears to reasonably suggest generating a decision rule based on the sensor data and the event descriptor data(remote server generating an alert based on processing the power consumption signals and/or frequency spectra), and transmitting the decision rule to the at least one remote computing device to enable the at least one computing device to identify an event in the at least one computing device(device having sensors recognizing the presence of the software attack upon receiving and/or processing the alert from the remote server).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Liu (2006/0075504).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435